 


113 HR 372 IH: Budget or Bust Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2013 
Mr. Broun of Georgia introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on House Administration, Oversight and Government Reform, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 31, United States Code, to eliminate the requirement that the President submit a budget to the Congress each year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Budget or Bust Act. 
2.Repeal of requirement that President submit annual budget to CongressSections 1105 and 1106 of title 31, United States Code, are repealed. 
3.Change in congressional budget process timetableSection 300 of the Congressional Budget Act of 1974 is amended by striking April 1 and inserting March 15 and by striking April 15 and inserting April 1. 
4.Holding salaries of members of congress in escrow if congress fails to adopt budget resolution 
(a)EscrowIf on or before April 1 of any year Congress does not adopt a concurrent resolution on the budget for the fiscal year that begins on October 1 of that year, the Secretary of the Treasury shall deposit all payments otherwise required to be made for the compensation of Members of Congress in an escrow account, and shall release such payments to the Members only upon the adoption by Congress of a concurrent resolution on the budget for that fiscal year. 
(b)Withholding and remittance of amounts from payments held in escrowThe Secretary of the Treasury shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under subsection (a) that would apply to the payment if the payment were not subject to subsection (a). 
(c)Coordination with House and SenateThe Secretary of the Treasury shall enter into such agreements with the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate as may be necessary to carry out this section. 
(d)Member of Congress DefinedIn this section, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31). 
5.Effective dateThis Act shall apply with respect to fiscal year 2015 and each succeeding fiscal year. 
 
